Exhibit P0700000 300098181773 (Requester's Name) (Address) (Address) (City/State/Zip/Phone #) o PICK-UPo WAITo MAIL 05/21/07-01004-002 **70.00 (Business Entity Name) (Document Number) Certified Copies Certificates of Status Special Instructions to Filing Officer: FILED 07 MAY 17 PM 3:34 Office Use Only SECRETARY OF STATE TALLAHASSEE, FLORIDA 1 Harbrew Imports May 14, Ms. Susan Payne Amendment Section Division of Corporations P.O. Box 6327 Tallahassee, Florida 32314 Subj: Articles of Merger for Harbrew Imports Ltd. Corp (P07000001711) and Harbrew Imports Ltd., a New York Corporation. Dear Ms.
